MEMORANDUM **
Garry Wayne Bradshaw, a native and citizen of Jamaica, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. *549§ 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We review de novo questions of law, id., and for substantial evidence factual determinations underlying a denial of relief under the Convention Against Torture (“CAT”), Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006). We deny the petition for review.
We reject Bradshaw’s contention that he is not removable under 8 U.S.C. § 1227(a)(2)(A)(iii), as his conviction under Cal. Health & Safety Code § 11351.5 was for “illicit trafficking in a controlled substance” as defined by 8 U.S.C. § 1101(a)(43)(B). See Rendon v. Mukasey, 520 F.3d 967, 976 (9th Cir.2008) (“[Pjossession of a controlled substance with the intent to sell contains a trafficking element and is an aggravated felony.”); see also United States v. Morales-Perez, 467 F.3d 1219, 1221-23 (9th Cir.2006); Salviejo-Fernandez v. Gonzales, 455 F.3d 1063, 1067-68 (9th Cir.2006).
Bradshaw is not entitled to CAT relief because he has not shown that it is more likely than not that he will be tortured if returned to Jamaica. See Singh, 439 F.3d at 1113; Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.